Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Hopkins (applicant’s representative) on 6/3/2022.

The application has been amended as follows: 
*Note – unlisted claims remain unchanged from the filing of 4/6/2020.
142 (Canceled). 
143 (Currently amended). The method of claim 148, wherein the EPD includes a stem, and the pusher is configured such that the distance between the distal tip of the pusher and the distal end of the needle is approximately equal to the length of the stem, resulting in the EPD assuming a correct position within the target vessel.
144 (Currently amended). The method of claim 148, wherein the method is performed under imaging guidance comprising at least one of ultrasound, high resolution ultrasound, x-ray fluoroscopy, CT, and MRI.
145 (Currently amended). The method of claim 148, wherein advancing comprises placing the tip of the needle a predetermined distance from the vessel puncture site.
146 (Currently amended). The method of claim 148, wherein the EPD assumes a predetermined orientation after exteriorization.
147 (Currently amended). The method of claim 148, wherein the tip of the needle is placed about 1 mm into the lumen of the target vessel.
148 (Currently amended). A method of delivering an embolism protection device (EPD) into a living body, comprising: 
determining the diameter of a target vessel at an implantation site; 
selecting an appropriate sized EPD for the target vessel based on the determined diameter of the target vessel; 
penetrating the skin adjacent the target vessel via a tip of a needle of a delivery device; 
advancing the tip of the needle towards the target vessel; 
penetrating the target vessel using the tip of needle; 
advancing a pusher of the delivery device toward the distal end of the needle; 
and withdrawing the needle and the pusher out of the target vessel;
wherein the needle assumes an approximately perpendicular orientation with respect to a plane tangent to an arterial wall at the puncture site.
149 (Currently amended). The method of claim 148, wherein the EPD is pre-loaded into the delivery device.
150 (Currently amended). The method of claim 148, wherein selection of the EPD comprises selecting the maximal diameter of the deployed state of the EPD is between about 0.5 to about 1 mm less than the diameter of the vessel.
151 (Currently amended). The method of claim 148, wherein the selecting of the appropriately sized EPD comprises under-sizing the EPD along at least one dimension of the EPD relative to the diameter of the target vessel.
152 (Currently amended). The method of claim 151, further comprising oversizing the EPD along another dimension of the EPD relative to the diameter of the target vessel.
153 (New). A method of delivering an embolism protection device (EPD) into a living body, comprising: 
determining the diameter of a target vessel at an implantation site; 
selecting an appropriate sized EPD for the target vessel based on the determined diameter of the target vessel; 
penetrating the skin adjacent the target vessel via a tip of a needle of a delivery device; 
advancing the tip of the needle towards the target vessel; 
penetrating the target vessel using the tip of needle; 
advancing a pusher of the delivery device toward the distal end of the needle; 
and withdrawing the needle and the pusher out of the target vessel;
wherein selection of the EPD comprises selecting the maximal diameter of the deployed state of the EPD is between about 0.5 to about 1 mm less than the diameter of the vessel.
154 (New). A method of delivering an embolism protection device (EPD) into a living body, comprising: 
determining the diameter of a target vessel at an implantation site; 
selecting an appropriate sized EPD for the target vessel based on the determined diameter of the target vessel; 
penetrating the skin adjacent the target vessel via a tip of a needle of a delivery device; 
advancing the tip of the needle towards the target vessel; 
penetrating the target vessel using the tip of needle; 
advancing a pusher of the delivery device toward the distal end of the needle; 
and withdrawing the needle and the pusher out of the target vessel;
wherein the selecting of the appropriately sized EPD comprises under-sizing the EPD along at least one dimension of the EPD relative to the diameter of the target vessel.
155 (New). The method of claim 154, further comprising oversizing the EPD along another dimension of the EPD relative to the diameter of the target vessel.

Allowable Subject Matter
Claims 143-155 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Batiste (US 2008/0183206) discloses a method of delivering an embolism protection device (900) into a blood vessel by penetrating the skin (1202) adjacent the target vessel (302) with a tip of a needle (400) of a delivery device and advancing the needle into the target vessel by then penetrating the vessel (Fig. 4; [0044]).  A pushing mechanism is activated to dispense the embolism protection device  into the vessel ([0049]; Figs. 7-11).  The needle is then withdrawn (Fig. 12), leaving the embolism protection device implanted into the vessel to capture a clot (1500) (Fig. 15).  
In regards to independent claim 148, the embolism protection device of Batiste is designed to lay substantially parallel to the lumen of the blood vessel (Fig. 15).  Therefore, the needle is positioned at an angle with respect to a plane tangent to a wall of the puncture site (Fig. 4).  The prior art of record does not disclose or fairly suggest either singly or combination the claimed method comprising, inter alia, the needle assuming an approximately perpendicular orientation with respect to a plane tangent to an arterial wall at the puncture site.  It would not have been obvious to one of ordinary skill in the art to modify Batiste to a perpendicular orientation since doing so would not readily allow the embolism protection device (900) to be positioned in its intended location of being substantially parallel to the vessel lumen.  If the needle were to be positioned perpendicular, the embolism protection device would hit the other side (bottom side) of the vessel wall as it is being pushed out from the needle.  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
In regards to independent claims 153 and 154, the embolism protection device of Batiste is anchored or rests against the wall of the vessel lumen in its expanded configuration (Fig. 15).  The prior art of record does not disclose or fairly suggest either singly or combination the claimed method comprising, inter alia, selecting a maximal diameter of the deployed embolism protection device to be about 0.5 to 1 mm less than the diameter of the vessel or under-sizing the embolism protection device along at least one dimension of the embolism protection device relative to the diameter of the target vessel.  It would not have been obvious to one of ordinary skill in the art to modify Batiste to have these claimed dimensions or under-sizing as doing so would not allow the embolism protection device to anchor itself against the wall of the vessel and risk migration of the embolism protection device.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/           Primary Examiner, Art Unit 3771